2020 IL 125117



                                         IN THE
                                SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 125117)

                THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                         RASHEED CASLER, Appellant.

                              Opinion filed October 28, 2020.



        JUSTICE NEVILLE delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Garman, Theis, and Michael J. Burke
     concurred in the judgment and opinion.

        Justice Kilbride dissented, with opinion.

        Justice Karmeier dissented, with opinion.



                                         OPINION

¶1      Following a jury trial in the circuit court of Jackson County, defendant, Rasheed
     Casler, was convicted of obstructing justice by furnishing false information (720
     ILCS 5/31-4(a)(1) (West 2014)). The appellate court affirmed. 2019 IL App (5th)
     160035. This court allowed defendant’s petition for leave to appeal (Ill. S. Ct. R.
     315(a) (eff. July 1, 2018)). We now reverse the judgments of the appellate and
     circuit courts and remand the cause to the circuit court for further proceedings.


¶2                                  I. BACKGROUND

¶3        Defendant was charged in a three-count information with possessing less than
     15 grams of cocaine (count I) and less than five grams of methamphetamine (count
     II). Count III charged defendant with obstructing justice “in that the defendant
     (Rasheed Casler) knowingly, with the intent to prevent his arrest on warrants,
     provided false information to Sgt. Guy Draper in that he said his name was Jakuta
     King Williams.” Only count III is at issue in this appeal.

¶4       Defendant was tried before a jury. The State’s case, as it pertained to the
     obstructing justice charge, was essentially as follows. Carbondale police sergeant
     Guy Draper testified that on March 6, 2015, he and Patrolman Blake Harsy were
     both in uniform and on foot patrol at various hotels throughout Carbondale. At
     12:45 a.m., they were on the second floor of the Quality Inn. As they approached
     room 210, the door quickly opened, and defendant emerged, looked at Sergeant
     Draper, and then went back into the room and slammed the door. Draper was not
     sure who defendant was but remembered him as being someone with whom he had
     dealings.

¶5       Sergeant Draper testified that when defendant slammed the door, Patrolman
     Harsy smelled the odor of burnt cannabis emanating from the room. Sergeant
     Draper approached the door and smelled it also. Draper knocked on the door, and
     Brianna Wyatt opened it. Standing in the doorway, Draper smelled a stronger
     cannabis odor. Draper saw two men whom he recognized and two women whom
     he did not recognize. He called for backup. The four individuals wanted to leave
     the room, but Draper did not allow them to do so.

¶6       Sergeant Draper testified that he did not see defendant in the room, and the
     bathroom door was closed. Draper explained that he had experienced people in
     hotel rooms hiding in bathrooms to evade apprehension and hide or destroy
     evidence. Still standing in the doorway, Draper knocked on the hotel room door,
     announced his office, and said, “Anybody in the bathroom, identify yourself.”




                                            -2-
¶7         Sergeant Draper testified that defendant responded essentially that he was
       defecating. Sergeant Draper again commanded defendant to identify himself, and
       defendant responded that his name was Jakuta King Williams. Draper asked
       defendant for identification. Defendant responded that he had no identification and
       said that he was from Virginia. Patrolman Harsy relayed the name to the dispatch
       center, but no record of a person with that name was found. Draper testified that he
       was initially fooled by the false name.

¶8         Sergeant Draper testified that he ordered defendant to open the door and said,
       if defendant flushed the toilet, Draper would enter the bathroom and seize him.
       Draper did not hear the toilet flush, and as far as he knew, defendant did not try to
       destroy evidence in the bathroom.

¶9         Sergeant Draper testified that defendant eventually emerged from the bathroom.
       Draper recognized defendant and remembered his name because he had previously
       arrested him. Draper asked defendant whether he was Rasheed Casler, and
       defendant did not respond. One of the officers relayed defendant’s name to the
       dispatch center, which responded that defendant had an outstanding warrant.
       Sergeant Draper arrested defendant. Nothing interfered with Draper’s ability to
       arrest defendant. Defendant did not attempt to resist or flee from Draper.

¶ 10       Sergeant Draper testified that he observed toilet paper in the toilet but did not
       see any human waste or contraband. During a postarrest search of the room, he and
       other police officers discovered defendant’s green hoodie laying on a bed. They
       found in the hoodie a wallet with an Illinois identification card bearing the name of
       Rasheed Casler.

¶ 11       Patrolman Harsy testified. Both he and Sergeant Draper saw the hotel room
       door open and saw defendant emerge from the room, look at Sergeant Draper, and
       then reenter the room and shut the door. Harsy smelled the odor of burnt cannabis.
       Sergeant Draper knocked on the door, and one of the occupants, Brianna Wyatt,
       opened the door. Patrolman Harsy learned from Wyatt that the actual registered
       guest to that room had left. Harsy went downstairs to the manager’s desk and spoke
       with the manager on duty. Harsy learned the name of the room’s registered guest.
       Harsy returned to the room less than 10 minutes later. Harsy saw several officers
       standing in front of the door and heard a certain tone on the police radio, which




                                               -3-
       indicated that a name submitted to a police database search has an outstanding
       warrant. The officers then entered the room and took defendant into custody.

¶ 12       Shanique Lincoln testified as follows. She was one of the individuals with
       defendant in the hotel room. She could not remember many details from the
       investigation because she had been drinking tequila and smoking marijuana.
       Lincoln testified that she signed a written statement that night. However, she further
       testified that she “felt forced, pushed into it” because she was arrested that night for
       possession of cannabis and she felt threatened and frightened. Over objection, her
       statement was published to the jury. In the statement, Lincoln averred that
       defendant “looked out the door and said wo [sic] and closed the door.”

¶ 13       The defense case consisted of defendant’s testimony. Defendant arrived at the
       Quality Inn on that date shortly after midnight. He was drunk from tequila. He went
       to room 210 because his friends were there. He continued drinking tequila in the
       hotel room. He became nauseated and tried to find the bathroom. However, he
       opened the wrong door into the hallway. He opened the door and shut it. He did not
       step into the hallway and did not see any law enforcement in the hallway.

¶ 14       Defendant found the bathroom and began having diarrhea. Defendant heard
       someone ask who was in there. Defendant thought it was one of his friends joking
       with him, so he answered Jakuta King Williams. Defendant did not know there
       were police officers outside the bathroom door when he shouted that he was Jakuta
       King Williams. Defendant was not attempting to avoid being arrested by giving the
       false name. Defendant did not enter the bathroom to avoid arrest and did not intend
       to flush any contraband while in the bathroom. When defendant was told to open
       the door, he realized that it was the police. Defendant opened the door while still
       seated on the toilet. Defendant then recognized Sergeant Draper, who had arrested
       him in 2013. Defendant finished using the bathroom and exited without flushing
       the toilet.

¶ 15       At the close of trial, the jury acquitted defendant of the drug possession charges
       and found him guilty of the obstructing justice charge. On January 20, 2016,
       defendant was sentenced to 90 days in the Jackson County Jail, beginning that day,
       and two years of probation.




                                                -4-
¶ 16       On July 1, 2019, the appellate court affirmed the judgment of conviction. The
       sole issue on appeal was whether the State proved defendant guilty of the offense
       of obstructing justice in that defendant, knowingly and with the intent to prevent
       his arrest on warrants, provided false information to Draper by identifying himself
       as Jakuta King Williams. 2019 IL App (5th) 160035, ¶¶ 23-25. Defendant
       maintained that the evidence was insufficient to prove that he had the requisite
       intent to prevent his apprehension. Id. ¶¶ 26-27. Rejecting this contention, the
       appellate court held that circumstantial evidence was sufficient to prove that
       defendant intended to avoid apprehension and gave Draper the false name in an
       effort to do so. Id. ¶¶ 28-33.

¶ 17       Defendant alternatively argued that the evidence was insufficient to support his
       conviction of obstructing justice because his giving of the false name did not
       materially impede the administration of justice. In support of his argument,
       defendant cited People v. Taylor, 2012 IL App (2d) 110222, which in turn relied
       on this court’s decision in People v. Comage, 241 Ill. 2d 139 (2011). 2019 IL App
       (5th) 160035, ¶¶ 37-40. Rejecting this argument, the appellate court distinguished
       this court’s decision in Comage and refused to follow Taylor. Id. ¶¶ 41-49. The
       appellate court held that the State was not required to prove that the false name
       furnished by defendant materially impeded his arrest. Id. ¶ 49.

¶ 18       Defendant appeals to this court. We note that defendant was sentenced in
       January 2016. Therefore, he could already have served his sentence. “However, the
       nullification of a conviction unquestionably may have important consequences to a
       defendant, whether or not the attendant sentence has been served. In such
       circumstances, the probability that a criminal defendant may suffer collateral legal
       consequences from a sentence already served precludes a finding of mootness.”
       (Internal quotation marks omitted.) People v. Brown, 2013 IL 114196, ¶ 33; see
       People v. Jordan, 218 Ill. 2d 255, 263 (2006). Accordingly, because defendant may
       suffer collateral legal consequences, we properly consider his appeal.


¶ 19                                     II. ANALYSIS

¶ 20       Defendant asks this court to reverse his conviction of obstructing justice.
       Defendant contends that a conviction for obstructing justice by furnishing false
       information requires the State to prove beyond a reasonable doubt that the false



                                              -5-
       information materially impeded the administration of justice. Defendant further
       contends that the State did not prove that his conduct materially interfered with a
       police investigation. Prior to considering the sufficiency of the evidence, we must
       first determine whether the obstructing justice statute includes a material
       impediment requirement.


¶ 21                  A. Statute Includes Element of Material Impediment

¶ 22       Defendant argues that section 31-4(a)(1) of the Criminal Code of 2012
       (Criminal Code) (720 ILCS 5/31-4(a)(1) (West 2014)), which criminalizes
       obstructing justice by furnishing false information, includes as an element of the
       offense that the false information materially impeded the administration of justice.
       However, the State argues that the statute does not include a material impediment
       requirement. Resolution of this issue requires us to construe the relevant statutory
       language. The construction of a statute is a question of law, which is reviewed
       de novo. People v. Hunter, 2013 IL 114100, ¶ 12; People v. Zimmerman, 239 Ill.
       2d 491, 497 (2010).


¶ 23          1. Material Impediment Requirement Is Found in Statutory Language

¶ 24       The principles guiding our review are familiar. The primary objective of
       statutory construction is to ascertain and give effect to the true intent of the
       legislature. All other canons and rules of statutory construction are subordinate to
       this cardinal principle. People v. Botruff, 212 Ill. 2d 166, 174 (2004); In re
       Detention of Lieberman, 201 Ill. 2d 300, 307 (2002). The most reliable indicator of
       legislative intent is the language of the statute, given its plain and ordinary meaning.
       A court must view the statute as a whole, construing words and phrases in light of
       other relevant statutory provisions and not in isolation. Each word, clause, and
       sentence of a statute must be given a reasonable meaning, if possible, and should
       not be rendered superfluous. The court may consider the reason for the law, the
       problems sought to be remedied, the purposes to be achieved, and the consequences
       of construing the statute one way or another. Also, a court presumes that the
       General Assembly did not intend absurdity, inconvenience, or injustice in enacting
       legislation. In re Appointment of Special Prosecutor, 2019 IL 122949, ¶ 23;




                                                -6-
       Zimmerman, 239 Ill. 2d at 497; Brown, 2013 IL 114196, ¶ 36; Botruff, 212 Ill. 2d
       at 174-75.

¶ 25      Section 31-4 of the Criminal Code provides in pertinent part:

             “(a) A person obstructs justice when, with intent to prevent the
          apprehension or obstruct the prosecution or defense of any person, he or she
          knowingly commits any of the following acts:

                  (1) Destroys, alters, conceals, or disguises physical evidence, plants
              false evidence, [or] furnishes false information[.]” (Emphasis added.) 720
              ILCS 5/31-4(a)(1) (West 2014).

       With an exception not pertinent here, obstructing justice is a Class 4 felony. Id.
       § 31-4(b)(1). Further, we observe that section 31-4 “is a codification of several
       unrelated provisions of the former statutes. [Citations.] *** Conspiracies or
       attempts to obstruct justice would be separate offenses under sections 8-2 and 8-4,
       respectively, of the [Criminal] Code.” 720 ILCS Ann. 5/31-4, Committee
       Comments—1961, at 404 (Smith-Hurd 2010).

¶ 26       Both defendant and the State refer to the same definition of “furnish.” When
       section 31-4 of the Criminal Code was adopted in 1961, Webster’s defined
       “furnish” as “to provide or supply with what is needed, useful, or desirable.”
       Webster’s Third New International Dictionary 923 (1961).

¶ 27       Defendant argues that the plain meaning of the word “furnish” suggests reliance
       on the information provided; that is, the false information was needed or useful to
       prevent a person’s apprehension or obstruct a person’s defense or prosecution.
       Therefore, according to defendant, if the false information was not relied upon or,
       in other words, did not materially impede a police investigation, then the false
       information was not “furnished” as section 31-4(a) provides.

¶ 28       However, the State argues that the plain meaning of the word “furnish” does
       not include a material impediment requirement. The State maintains that a person
       obstructs justice simply when he or she knowingly provides or supplies false
       information.




                                              -7-
¶ 29       The State’s argument overlooks the complete definition of the word “furnish,”
       which denotes necessity. See Webster’s Third New International Dictionary 923
       (2002) (“to provide or supply with what is needed, useful, or desirable”); Webster’s
       New World College Dictionary 547 (3d ed. 1997) (same); The American Heritage
       Dictionary of the English Language 534 (1978) (“To equip with what is needed
       ***.”). In providing synonyms, dictionaries explain that “furnish” “may apply to
       anything supplied *** but is used typically with tangible more or less permanent
       articles for use.” Webster’s Third New International Dictionary 924 (2002); see
       Webster’s New World College Dictionary 547 (3d ed. 1997) (“furnish, as compared
       here, implies the provision of all the things requisite for a particular service, action,
       etc.”); The American Heritage Dictionary of the English Language 534 (1978)
       (“Furnish refers primarily to the provision of basic necessities.”).

¶ 30      To construe the word “furnish” as the State argues would ignore its clear
       denotation of necessity. “We may not so construe any word of a statute as
       superfluous or meaningless.” Collins v. Board of Trustees of the Firemen’s Annuity
       & Benefit Fund, 155 Ill. 2d 103, 116 (1993); see, e.g., In re Detention of Stanbridge,
       2012 IL 112337, ¶ 72; People v. Diggins, 235 Ill. 2d 48, 57 (2009).

¶ 31       In accord with this clear statutory language, we hold that a person obstructs
       justice when he or she knowingly provides or supplies false information that is
       necessary or useful to prevent the apprehension or obstruct the prosecution or
       defense of any person. In other words, the false information must constitute a
       material impediment to the administration of justice.


¶ 32           2. Material Impediment Requirement Is Found in Illinois Case Law

¶ 33       This court’s case law has long established that section 31-4(a) of the Criminal
       Code requires a showing of material impediment. In Comage, 241 Ill. 2d 139, police
       officers saw the defendant remove a crack cocaine pipe from his pocket and throw
       it over a fence while running from them. The officers knew where the evidence
       was, it was out of their sight for only about 20 seconds, and they had no difficulty
       in recovering it. The defendant was convicted of obstructing justice by concealing
       evidence, and the appellate court affirmed the conviction. Id. at 140-43.




                                                 -8-
¶ 34       This court reversed the conviction. We stated at the outset that the specific issue
       presented was the meaning of the “concealment” clause of the obstructing justice
       statute. Id. at 140-41. The State argued that the defendant “concealed” the evidence
       by throwing it over the fence and placing it out of sight of the police officers. Id. at
       145. However, our survey of the law revealed the following: “Courts have
       repeatedly rejected the proposition that temporarily removing contraband from the
       sight of police officers during a pursuit or arrest is sufficient, by itself, to constitute
       concealment for purposes of obstructing justice *** statutes.” Id. We agreed with
       the case law surveyed and concluded as follows: “To construe the word ‘conceal’
       as the State suggests would mean that essentially every possessory offense where
       the contraband is not in plain view would also constitute the felony offense of
       obstructing justice. We do not believe the legislature intended such a result.” Id. at
       148.

¶ 35       We further explained that this construction of the concealment clause is
       consistent with the purpose of the obstructing justice statute as a whole. We
       reasoned as follows:

           “Obstruction of justice is an attempt to interfere with the administration of the
           courts, the judicial system, or law enforcement agencies. ‘The phrase
           “obstructing justice” as used in connection with offenses arising out of such
           conduct means impeding or obstructing those who seek justice in a court or
           those who have duties or powers of administering justice in courts.’ [Citation.]”
           Id. at 149.

       We reasoned: “Thus, in enacting section 31-4, the legislature intended to
       criminalize behavior that actually interferes with the administration of justice, i.e.,
       conduct that ‘obstructs prosecution or defense of any person.’ ” (Emphasis in
       original.) Id.; see also id. at 151 (Freeman, J., specially concurring) (agreeing that
       material impediment “is a necessary component of Illinois’s obstructing justice
       statute”).

¶ 36       The General Assembly can effectuate any change in statutory construction if it
       desires so to do. Village of Vernon Hills v. Heelan, 2015 IL 118170, ¶ 19; City of
       Decatur v. Curry, 65 Ill. 2d 350, 359 (1976). However, we find that the legislature
       has chosen not to amend section 31-4(a) contrary to Comage in the nearly 10 years
       subsequent to that decision. “It is axiomatic that where a statute has been judicially



                                                  -9-
       construed and the construction has not evoked an amendment, it will be presumed
       that the legislature has acquiesced in the court’s exposition of the legislative intent.”
       People v. Hairston, 46 Ill. 2d 348, 353 (1970) (collecting cases); see Heelan, 2015
       IL 118170, ¶ 19 (collecting cases). Therefore, after this court has construed a
       statute, that construction becomes a part of the statute until the legislature amends
       it contrary to that interpretation. Abruzzo v. City of Park Ridge, 231 Ill. 2d 324, 343
       (2008) (and cases cited therein).

¶ 37       After the decision in Comage, this court again examined, in a slightly different
       context, the issue of whether a defendant’s false statement can interfere with the
       administration of justice. People v. Baskerville, 2012 IL 111056, involved another
       section of article 31 of the Criminal Code (720 ILCS 5/31-1(a) (West 2006)), which
       relates to interference with public officers. In Baskerville, the defendant’s wife,
       Christine, drove past La Salle County Sheriff’s Deputy John Dyke, who recognized
       her from previous contacts. The deputy believed that her driver’s license had been
       suspended. While following the vehicle, the deputy received confirmation that
       Christine’s license was suspended. Deputy Dyke followed the vehicle to Christine’s
       home. He saw Christine exit the vehicle and walk toward her home. He asked
       Christine to return to her vehicle, but she walked into her house, and he did not see
       her again. The defendant emerged from the house. Deputy Dyke informed the
       defendant that Christine had been driving on a suspended license and asked the
       defendant to retrieve Christine. The defendant initially responded that he had been
       driving the vehicle and Christine was not at home. Defendant went inside the house,
       reemerged, and told Deputy Dyke that he did not know what was going on. The
       defendant invited the deputy to enter the residence to search for Christine. Deputy
       Dyke declined and told the defendant that he would send Christine a ticket in the
       mail. Baskerville, 2012 IL 111056, ¶¶ 4-7.

¶ 38       The defendant was charged with obstructing a police officer. Id. ¶ 13. Section
       31-1(a) of the Criminal Code provides that “[a] person who knowingly resists or
       obstructs the performance by one known to the person to be a peace officer *** of
       any authorized act within his or her official capacity commits a Class A
       misdemeanor.” 720 ILCS 5/31-1(a) (West 2006). The defendant conceded that he
       provided false information to a law enforcement officer. “The point of contention
       [was] whether providing false information can constitute obstruction under the
       statute.” Baskerville, 2012 IL 111056, ¶ 17.




                                                - 10 -
¶ 39       After analyzing the meaning of the term “obstruct,” we held that knowingly
       furnishing a false statement to an officer may constitute obstruction under section
       31-1(a) where the statement interposes an obstacle that impedes or hinders the
       officer and is relevant to the performance of his or her authorized duties. Id. ¶¶ 1,
       29. We explained that the term “obstruct” includes “conduct the effect of which
       impedes or hinders progress. Furnishing false information could thus be included
       within that definition, as it can undoubtedly interfere with an officer’s progress.”
       Id. ¶ 19.

¶ 40       Having concluded that furnishing false information may constitute obstructing
       a peace officer when a material impediment is established, we next considered
       whether the evidence was sufficient to support the defendant’s conviction. Id. ¶ 29.
       We repeated that the defendant’s false statement “only has legal significance if it
       *** actually impeded an act the officer was authorized to perform.” Id. ¶ 35. We
       found that the defendant’s false statement did not hamper or impede the
       performance of the law enforcement officer’s duties. Therefore, we held that the
       defendant was not proved guilty beyond a reasonable doubt of violating section 31-
       1(a) of the Criminal Code. Id. ¶¶ 35-38.

¶ 41       In the course of our analysis, we found that sections 31-1 and 31-4 of the
       Criminal Code, both obstruction statutes, were related in that section 31-1 targets
       acts that obstruct police officers, while section 31-4 targets specific acts that
       constitute obstructive conduct, one of which is furnishing false information. Id.
       ¶ 28. Construed together, Comage and Baskerville firmly establish that a
       defendant’s acts must be a material impediment and must be proved in a
       prosecution for obstructing justice.

¶ 42       The proposition that furnishing false information constitutes obstructing justice
       only if the false information materially impedes the administration of justice has
       been expressed by other authorities. “Giving a police officer a false identification
       can impede, obstruct, or interfere with the performance of his or her official duties
       although responding to a police officer’s request for identification with a false
       name is not always a criminal offense.” (Emphasis added.) 58 Am. Jur. 2d
       Obstructing Justice § 60, at 956 (2012) “Lying or intentionally misleading a police
       officer in the lawful discharge of his or her duty can constitute verbal ‘obstruction’
       although the officer must be actually hampered in some substantial way.”




                                               - 11 -
       (Emphasis added.) 58 Am. Jur. 2d Obstructing Justice § 58, at 954-55 (2012). See,
       e.g., Burdess v. State, 724 So. 2d 604, 604 (Fla. Dist. Ct. App. 1998) (holding that
       the defendant’s arrest for resisting an officer without violence, based on giving the
       arresting officer a false name, was unlawful because “[t]here was no testimony that
       the officer was impeded in any way by the giving of the original false
       information”); Commonwealth v. Paquette, 62 N.E.3d 12, 21-22 (Mass. 2016)
       (reversing defendant’s conviction of violating witness intimidation statute, holding
       that statements are not misleading within the meaning of the statute “unless, given
       the information known to police at the time the statements were made, the
       statements reasonably could have led police to pursue a materially different course
       of investigation. The Commonwealth presented no direct evidence, however, that
       the defendant’s statements *** reasonably could have led police astray in this
       manner.”); Ruckman v. Commonwealth, 505 S.E.2d 388, 390 (Va. Ct. App. 1998)
       (reversing conviction of obstruction of justice, holding that, although defendant’s
       conflicting statements may have frustrated the police officer’s investigation, “the
       statements did not oppose, impede, or resist [the officer’s] efforts to conduct an
       investigation. Therefore, [the defendant] did not ‘obstruct’ [the officer] in the
       performance of his duties.”).

¶ 43       Our appellate court in Taylor, 2012 IL App (2d) 110222, correctly applied these
       principles as expressed in Comage and Baskerville. In Taylor, a police officer
       recognized the defendant upon seeing him on a street. The officer not only knew
       the defendant but also had a photograph of defendant in his squad car, along with
       photographs of other individuals wanted on outstanding warrants. The officer
       approached the defendant and asked for identification, although he knew
       defendant’s identity. The defendant gave the officer a false name. The officer ran
       the name through the police computer system, which indicated that the name was
       false. Defendant was arrested for obstructing justice by furnishing false
       information. At trial, the prosecution and the defense agreed that the entire
       encounter lasted between 5 and 10 minutes. Id. ¶¶ 3-5.

¶ 44       Before the appellate court, the defendant sought to apply the reasoning of
       Comage to his case. The defendant argued that his actions could not amount to
       obstruction of justice because they did not materially impede the arresting officer’s
       investigation. The defendant observed that the entire encounter with the arresting
       officer lasted between 5 and 10 minutes, despite the initial false information




                                              - 12 -
       regarding his identity. Id. ¶¶ 9-11. The State responded that Comage was
       distinguishable because it involved a defendant’s attempted concealment of
       evidence rather than the giving of false information to a police officer. Id. ¶ 12.

¶ 45       The appellate court in Taylor reversed the defendant’s conviction. The court
       recognized that “the relevant inquiry under Comage is whether, and to what extent,
       the defendant’s actions actually interfered with the police investigation.” Id. ¶ 14.
       The court rejected the proposition that “false statements always rise to the level of
       materially impeding a police investigation.” Id.

¶ 46       The Taylor court also discussed our Baskerville decision and recognized our
       holding in Baskerville that false information could constitute obstruction of a peace
       officer only if it actually impedes a law enforcement officer in the performance of
       his or her official duties. Id. ¶¶ 15-16. The Taylor court viewed Baskerville as
       confirming that a relevant issue in a prosecution for obstructing justice “is whether
       the defendant’s conduct actually posed a material impediment to the administration
       of justice.” Id. ¶ 17.

¶ 47       The Taylor court highlighted that the entire encounter between the defendant
       and the police officer lasted between 5 and 10 minutes, the officer’s delay in
       checking the defendant’s false name did not significantly delay defendant’s arrest,
       and the defendant’s lies did not pose any material risk that the officer would have
       mistakenly allowed the defendant to go free. Id. ¶¶ 17-18. “Thus, applying the same
       standard used in Comage and Baskerville, Taylor’s false statements did not actually
       interfere with or materially impede the police investigation.” Id. ¶ 17. The Taylor
       court correctly recognized that this court had incorporated a material impediment
       requirement into section 31-4(a) of the Criminal Code, which includes obstructing
       justice by furnishing false information.


¶ 48           B. Material Impediment Requirement Applies in the Instant Case

¶ 49      In the case at bar, however, the appellate court distinguished this court’s
       decisions in Comage and Baskerville and disagreed with Taylor. The appellate
       court maintained that the Comage court limited its recognition of a material
       impediment requirement to the concealment clause of section 31-4(a) of the
       Criminal Code. 2019 IL App (5th) 160035, ¶¶ 41, 45. Similarly, the appellate court




                                              - 13 -
       maintained that the Baskerville court limited its recognition of a material
       impediment requirement to section 31-1 of the Criminal Code. Id. ¶¶ 43, 46. The
       appellate court accused the Taylor court of improperly expanding the holdings of
       Comage and Baskerville. Id. ¶¶ 45-46.

¶ 50        In support for its reasoning, the appellate court discussed People v. Davis, 409
       Ill. App. 3d 457 (2011). The Davis court reviewed a conviction of obstructing
       justice by furnishing false information. Citing Comage, the defendant argued that
       she did not obstruct justice because her furnishing of false information did not
       materially impede the police investigation. Id. at 461. The Davis court distinguished
       its case from Comage, reasoning that Comage addressed the concealment clause,
       while Davis involved furnishing false information. Id. at 462; see 2019 IL App (5th)
       160035, ¶¶ 47-48.

¶ 51       In the case at bar, after discussing Davis, the appellate court concluded as
       follows: “Despite the factual similarities between this case and Taylor, for the same
       aforementioned reasons as the court in Davis, we refuse to follow Taylor, and we
       decline to expand the Comage decision in the manner suggested by the defendant.”
       2019 IL App (5th) 160035, ¶ 49. We disagree.

¶ 52       As we explained earlier in this opinion, the Comage court’s recognition of a
       material impediment requirement applies to section 31-4(a) of the Criminal Code
       and is not limited to the concealment clause. See 720 ILCS 5/31-4(a)(1) (West
       2014) (“A person obstructs justice when, with intent to prevent the apprehension or
       obstruct the prosecution or defense of any person, he or she knowingly commits
       any of the following acts: (1) Destroys, alters, conceals, or disguises physical
       evidence, plants false evidence, [or] furnishes false information[.]”). Lacking the
       benefit of this court’s guidance in Baskerville, the Davis court erred in limiting the
       holding in Comage to concealing evidence. Accordingly, People v. Davis, 409 Ill.
       App. 3d 457 (2011), is hereby overruled on this point.

¶ 53       In this case, the appellate court expressly agreed with the reasoning of Davis in
       upholding defendant’s conviction. Based on our analysis herein, we likewise reject
       the analysis of the appellate court. We hold that, in a prosecution for obstructing
       justice by furnishing false information, the State must prove that the false
       information materially impeded the administration of justice. Therefore, we reverse




                                               - 14 -
       defendant’s conviction and remand the cause for further proceedings.


¶ 54                    C. Double Jeopardy: Sufficiency of the Evidence

¶ 55       Defendant contends that the evidence failed to establish that the giving of the
       false name materially impeded the administration of justice. In response, the State
       contends that, even if the obstructing justice statute does include a material
       impediment requirement, defendant’s conduct actually did materially impede the
       administration of justice. We must consider this issue to remove the risk of
       subjecting defendant to double jeopardy. People v. McKown, 236 Ill. 2d 278, 311
       (2010); Diggins, 235 Ill. 2d at 58.

¶ 56       The double jeopardy clause of the fifth amendment to the United States
       Constitution provides that no person shall “be subject for the same offence to be
       twice put in jeopardy.” U.S. Const., amend. V; see Lockhart v. Nelson, 488 U.S.
       33, 38 (1988) (double jeopardy clause applicable to the states through the fourteenth
       amendment (U.S. Const., amend XIV)). The Illinois Constitution likewise provides
       that no person shall “be twice put in jeopardy for the same offense.” Ill. Const.
       1970, art. I, § 10. Constitutional double jeopardy analysis distinguishes between
       judgments that reverse convictions based on trial error and judgments reversing
       convictions based on evidentiary insufficiency. Burks v. United States, 437 U.S. 1,
       14-15 (1978); People v. Drake, 2019 IL 123734, ¶ 20; People v. Mink, 141 Ill. 2d
       163, 173 (1990).

¶ 57      The double jeopardy clause does not preclude retrial of a defendant whose
       conviction is overturned because of an error in the trial proceedings leading to the
       conviction. Nelson, 488 U.S. at 38; Burks, 437 U.S. at 14; Mink, 141 Ill. 2d at 173.
       The United States Supreme Court has described “trial error” as follows:

          “[R]eversal for trial error, as distinguished from evidentiary insufficiency, does
          not constitute a decision to the effect that the government has failed to prove its
          case. As such, it implies nothing with respect to the guilt or innocence of the
          defendant. Rather, it is a determination that a defendant has been convicted
          through a judicial process which is defective in some fundamental respect, e. g.,
          incorrect receipt or rejection of evidence, incorrect instructions, or prosecutorial
          misconduct.” Burks, 437 U.S. at 15.




                                               - 15 -
       Pertinent here, a second trial is permitted when a conviction is reversed because of
       a posttrial change in law. Such a reversal is analogous to one for procedural error
       and therefore does not bar retrial. United States v. Ford, 703 F.3d 708, 710 (4th Cir.
       2013); Osborne v. District of Columbia, 169 A.3d 876, 887 n.12 (D.C. 2017) (retrial
       is allowed “where a post-trial change in the law has altered the elements of proof”);
       6 Wayne R. LaFave, Criminal Procedure § 25.4(b), at 837-38 (4th ed. 2015) (“An
       appellate court’s decision to reverse a conviction due to its finding that the court
       applied the wrong legal standard or misinstructed the jury will also allow retrial
       under the correct legal standard.”).

¶ 58       In Bravo-Fernandez v. United States, 580 U.S. ___, 137 S. Ct. 352 (2016),
       Justice Ginsburg, speaking for a unanimous Court, explained the rule allowing
       retrial to correct trial error as follows:

               “When a conviction is overturned on appeal, [t]he general rule is that the
          [Double Jeopardy] Clause does not bar reprosecution. [Citation.] The ordinary
          consequences of vacatur, if the Government so elects, is a new trial shorn of the
          error that infected the first trial. This ‘continuing jeopardy’ rule neither gives
          effect to the vacated judgment nor offends double jeopardy principles. Rather,
          it reflects the reality that the criminal proceedings against an accused have not
          run their full course. [Citation.] And by permitting a new trial post vacatur, the
          continuing-jeopardy rule serves both society’s and criminal defendants’
          interests in the fair administration of justice. It would be a high price indeed for
          society to pay, we have recognized, were every accused granted immunity from
          punishment because of any defect sufficient to constitute reversible error in the
          proceedings leading to conviction. [Citation.] And the rights of criminal
          defendants would suffer too, for it is at least doubtful that appellate courts
          would be as zealous as they now are in protecting against the effects of
          improprieties at the trial or pretrial stage if they knew that reversal of a
          conviction would put the accused irrevocably beyond the reach of further
          prosecution.” (Internal quotation marks omitted.) Id. at ___, 137 S. Ct. at 363.

       Accord Nelson, 488 U.S. at 38-39.

¶ 59       In contrast, United States Supreme Court case law has “recognized an exception
       to the general rule that the Double Jeopardy Clause does not bar the retrial of a
       defendant who has succeeded in getting his conviction set aside for error in the



                                               - 16 -
       proceedings below.” Id. at 39. When a reviewing court reverses a defendant’s
       conviction on the sole ground that the evidence was insufficient to sustain the jury’s
       verdict, the double jeopardy clause bars a retrial on the same charge, and the only
       proper remedy is a judgment of acquittal. Id.; Burks, 437 U.S. at 18; Mink, 141 Ill.
       2d at 173-74.

¶ 60        Where a criminal conviction is challenged based on insufficient evidence, a
       reviewing court, considering all of the evidence in the light most favorable to the
       prosecution, must determine whether any rational trier of fact could have found
       beyond a reasonable doubt the essential elements of the crime. Jackson v. Virginia,
       443 U.S. 307, 318-19 (1979); People v. Cunningham, 212 Ill. 2d 274, 278-79
       (2004) (noting adoption of Jackson formulation). In the context of double jeopardy,
       if the totality of the evidence presented at a defendant’s first trial was sufficient for
       any rational trier of fact to find the essential elements of the crime beyond a
       reasonable doubt, no double jeopardy violation is created on retrial. However, if no
       rational trier of fact could so find, then the defendant may not be subjected to a
       second trial. McKown, 236 Ill. 2d at 311.

¶ 61       In the case at bar, we unequivocally construe section 31-4(a)(1) of the Criminal
       Code to include a material impediment requirement. Therefore, to prove a
       defendant guilty of the offense of obstructing justice by furnishing false
       information, the State must prove beyond a reasonable doubt that the false
       information must have materially impeded the administration of justice. See 720
       ILCS 5/31-4(a)(1) (West 2014).

¶ 62       However, the record in this case plainly shows that the trial court categorically
       excluded any evidence relating to the essential element of a material impediment.
       Defendant was charged with obstructing justice by knowingly (1) providing false
       information to Sergeant Draper (2) with the intent to prevent his arrest on warrants.
       Correspondingly, the jury was instructed that it should find defendant guilty of
       obstructing justice if those two elements had been proved beyond a reasonable
       doubt. The charge and the jury instructions did not identify and include as an
       element of the offense that the false information furnished by defendant materially
       impeded the administration of justice. The jury found defendant guilty of
       obstructing justice without ever considering whether defendant’s furnishing of a
       false name materially impeded the administration of justice.




                                                - 17 -
¶ 63      At defendant’s trial, while defense counsel was cross-examining Patrolman
       Harsy, the following colloquy took place:

             “Q. Did Officer Draper indicate there was any doubt in his mind that the
          man in the bathroom was Rasheed Casler?

              A. When he originally saw him, he said he thought he might know him.

              Q. But did he indicate to you that there was any doubt as to Mr. Casler’s
          identity?

              A. Once he remembered his name, no.

             Q. Okay. So Officer Draper’s ability to arrest Mr. Casler was not impeded
          upon; is that correct?

              MS. BLOMER [(PROSECUTOR)]: Objection. It’s irrelevant.

              MR. WEPSIEC [(DEFENSE COUNSEL)]: No, Judge—

              THE COURT: Wait a minute. You don’t get to argue. She gets to state her
          objection. Your objection, Ms. Blomer?

             MS. BLOMER: It’s irrelevant to the charges for which the defendant is
          charged. There is no requirement that—

              THE COURT: The objection is sustained.

              MR. WEPSIEC: Judge—

              THE COURT: Next question.”

¶ 64       The aforementioned colloquy clearly shows that (1) defense counsel attempted
       to elicit testimony that defendant’s furnishing the false name did not materially
       impede the administration of justice, (2) the prosecutor objected and stated that the
       evidence was irrelevant because there was no material impediment requirement in
       the obstructing justice statute, and (3) the court sustained the prosecutor’s
       objection. Once the prosecutor’s objection was sustained, evidence of material
       impediment was excluded from the trial, and the jury was never instructed on the




                                              - 18 -
       material impediment requirement. Based on the absence of evidence of material
       impediment, defendant contends that the evidence is insufficient to convict him.

¶ 65       We determine that the evidence was sufficient under the instruction that was
       given, rather than the instruction that would otherwise be given on remand. United
       States v. Houston, 792 F.3d 663, 669-70 (6th Cir. 2015); United States v. Wacker,
       72 F.3d 1453, 1464-65 (10th Cir. 1995); United States v. Weems, 49 F.3d 528, 530-
       31 (9th Cir. 1995). Here, the State had no reason to introduce evidence regarding a
       material impediment requirement because, at the time of trial, this court had not yet
       held that the government was required to prove that element with regard to the
       furnishing of false information. See United States v. Pearl, 324 F.3d 1210, 1214
       (10th Cir. 2003); United States v. Gonzalez, 93 F.3d 311, 323 (7th Cir. 1996) (citing
       Wacker, 72 F.3d at 1465); Weems, 49 F.3d at 531.

¶ 66       More fundamentally, the error that manifested at defendant’s trial is, despite the
       nomenclature employed by the parties, more akin to trial error than to the
       sufficiency of the evidence. Gonzalez, 93 F.3d at 323. Any insufficiency in proof
       was caused by the subsequent change in the law and not the State’s failure to present
       sufficient evidence. United States v. Ellyson, 326 F.3d 522, 533 (4th Cir. 2003).
       Courts considering this issue agree that where a reviewing court determines that the
       evidence presented at trial has been rendered insufficient only by a posttrial change
       in the law, double jeopardy concerns do not preclude the government from retrying
       the defendant. United States v. Davies, 942 F.3d 871, 874 (8th Cir. 2019); Ford,
       703 F.3d at 711; Wacker, 72 F.3d at 1465; Weems, 49 F.3d at 530-31.

¶ 67       Therefore, we remand the cause to the trial court for further proceedings.
       However, we note that nothing in this opinion should be construed as a finding of
       defendant’s guilt that would be binding upon remand. See, e.g., McKown, 236 Ill.
       2d at 314; Diggins, 235 Ill. 2d at 58.


¶ 68                                   III. CONCLUSION

¶ 69       We unequivocally construe section 31-4(a)(1) of the Criminal Code to include
       a material impediment requirement. Therefore, to prove a defendant guilty of the
       offense of obstructing justice, the State must prove beyond a reasonable doubt, as
       pertinent here, that (1) the defendant knowingly furnished false information, (2) the




                                               - 19 -
       defendant did so with the intent to prevent the apprehension of any person, and
       (3) the false information must have materially impeded the administration of
       justice. See 720 ILCS 5/31-4(a)(1) (West 2014). Here, the trial court sustained the
       prosecutor’s objection and excluded any evidence relating to the essential element
       of a material impediment, which prevented the jury from being instructed on that
       issue. For this reason, defendant’s conviction of obstructing justice must be
       reversed. Therefore, we reverse the judgments of the appellate court and the circuit
       court of Jackson County and remand the cause to the circuit court for further
       proceedings.


¶ 70      Judgments reversed.

¶ 71      Cause remanded.


¶ 72      JUSTICE KILBRIDE, dissenting:

¶ 73       Here, defendant was charged with, and convicted by a jury of, obstructing
       justice “in that the defendant (Rasheed Casler) with the intent to prevent his arrest
       on warrants, provided false information to [a police officer] in that he said his name
       was Jakuta King Williams.” The appellate court affirmed his conviction. 2019 IL
       App (5th) 160035, ¶ 49.

¶ 74       Defendant’s petition for leave to appeal asked this court “to resolve a simple
       issue that has caused [an appellate court] district split: must a material impediment
       be proven in a conviction for obstruction of justice for furnishing false
       information.” As the parties’ arguments demonstrate, this appeal fundamentally
       asks whether this court’s holding in People v. Comage, 241 Ill. 2d 139, 150 (2011),
       that a material impediment must be proven to obstruct justice by concealing
       evidence, should be extended to the obstruction of justice by furnishing false
       information. The Fourth and Fifth Districts of the Appellate Court answered that
       question in the negative, concluding that Comage’s rationale applies only to
       obstruction by concealment of evidence. 2019 IL App (5th) 160035, ¶¶ 44-45;
       People v. Gordon, 2019 IL App (5th) 160455, ¶ 27; People v. Davis, 409 Ill. App.
       3d 457, 458 (4th Dist. 2011). In contrast, the Appellate Court, Second District,




                                               - 20 -
       extended Comage to obstruction charges based on the furnishing of false
       information. People v. Taylor, 2012 IL App (2d) 110222, ¶¶ 17-19.

¶ 75      Here, the majority effectively adopts the minority position of the Second
       District, extends Comage, and holds that, “in a prosecution for obstructing justice
       by furnishing false information, the State must prove that the false information
       materially impeded the administration of justice.” Supra ¶ 75. Because the Illinois
       obstruction statute contains no express requirement for material impediment and
       Comage’s narrow holding applies to a different part of that statute, I cannot agree.
       Accordingly, I respectfully dissent.

¶ 76       In relevant part, section 31-4 of the Criminal Code of 2012 (Criminal Code)
       provides that an individual commits the offense of obstruction of justice “when,
       with intent to prevent the apprehension or obstruct the prosecution of or defense of
       any person, he or she knowingly *** furnishes false information.” 720 ILCS 5/31-
       4(a)(1) (West 2014).

¶ 77       As the State correctly observes, the “furnishes false information” prong of the
       obstruction statute contains no material impediment requirement. In fact, those
       words appear nowhere in the applicable statutory language. Typically, this absence
       would end the statutory analysis. See In re Andrew B., 237 Ill. 2d 340, 352 (2010)
       (recognizing “the fundamental principle of statutory construction that this court
       cannot read into the statute additional elements not intended by the legislature”)

¶ 78       The majority here, however, discerns a material impediment requirement after
       reviewing dictionary definitions and synonyms of the word “furnish” (supra ¶¶ 29-
       30) and concluding that those sources demonstrate a “clear denotation of necessity”
       (supra ¶ 30). In turn, the majority opines that this implied necessity means that the
       false information must be “necessary or useful” to prevent the apprehension or
       obstruct the prosecution or defense of any person. Supra ¶ 31.

¶ 79       In my opinion, the majority needlessly complicates a simple statutory provision
       and misconstrues its straightforward language. Contrary to the majority’s analysis,
       the statutory term “furnishes” refers to the false information and not the
       apprehension, prosecution, or defense of another person. The only thing
       “necessary” for purposes of committing obstruction of justice under that provision
       is the knowing provision of false information. As the State asserts, a person




                                              - 21 -
       obstructs justice when, with the requisite intent, he or she knowingly provides or
       supplies false information.

¶ 80       The majority next turns to the core dispute in this case and the source of
       disagreement in the appellate court—whether our decision in Comage should be
       extended to the “furnishes false information” prong of the Illinois obstruction
       statute. Notably, Comage concluded that “a defendant who places evidence out of
       sight during an arrest or pursuit has ‘concealed’ the evidence for purposes of the
       obstructing justice statute if, in doing so, the defendant actually interferes with the
       administration of justice, i.e., materially impedes the police officers’ investigation.”
       Comage, 241 Ill. 2d at 150.

¶ 81        In that case, Comage was charged with obstruction of justice under the
       “conceals evidence” prong of the obstruction statute based on his conduct of
       throwing a crack pipe and push rod over a fence while being pursued by police
       officers. The officers saw Comage throw those items and were able to walk around
       the fence and recover them within approximately 20 seconds after he discarded
       them. Before this court, Comage argued that he did not “conceal” the crack pipe
       and push rod within the meaning of the obstruction statute. Accordingly, this court
       began its analysis in Comage explaining that “we must first determine the meaning
       of the word ‘conceal’ as it is used in the obstructing justice statute.” Comage, 241
       Ill. 2d at 143-44.

¶ 82       We next reviewed the dictionary definition of the word “conceal” and also
       observed that “[c]ourts have repeatedly rejected the proposition that temporarily
       removing contraband from the sight of police officers during a pursuit or arrest is
       sufficient, by itself, to constitute concealment for purposes of obstructing justice or
       tampering with evidence statutes.” Comage, 241 Ill. 2d at 144-45. We explained
       our concern with allowing an obstruction of justice conviction in instances when
       an offender is being pursued by arresting officers and places contraband out of sight
       because it “leads to harsh and absurd results that cannot reasonably be within the
       ambit of legislative intent.” Comage, 241 Ill. 2d at 147.

¶ 83       We also rejected the notion that every instance of concealing evidence, by itself,
       was sufficient to sustain a conviction because it “would mean that essentially every
       possessory offense where the contraband is not in plain view would also constitute
       the felony offense of obstructing justice.” Comage, 241 Ill. 2d at 148. Consistent



                                                - 22 -
       with these concerns, we concluded in Comage that, “[b]ecause defendant did not
       ‘conceal’ the crack pipe and push rod within the meaning of the obstructing justice
       statute, the State failed to prove him guilty of that offense beyond a reasonable
       doubt.” Comage, 241 Ill. 2d at 151.

¶ 84       None of the justifications or concerns this court relied on in Comage to require
       proof of a material impediment in a concealing-evidence obstruction case support
       extending its holding to the furnishing of false information in this case. As the
       Appellate Court, Fifth District, determined, Comage “was decided within the
       parameters of the supreme court’s sole mission to determine the meaning of the
       word ‘conceal’ as provided in the obstructing justice statute.” Gordon, 2019 IL App
       (5th) 160455, ¶ 24. In stark contrast to the circumstances in Comage, when an
       offender is charged with obstruction by furnishing a false name, there is no
       possibility of an additional felony charge for possessing contraband.

¶ 85       I also agree with the Fourth District’s conclusion that there is an additional
       reason not to extend Comage’s material impediment requirement to the “furnishes
       false information” prong of the obstruction statute. As that court explained, “when,
       as here, the defendant furnishes false information, the potential that the
       investigation will be compromised is exceedingly high, which is why such a crime
       may be completed in a very short period of time—indeed, it may be completed at
       the moment such false information is provided.” Davis, 409 Ill. App. 3d at 462.

¶ 86      Unlike in Comage, when it was clear that the contraband thrown over the fence
       and out of police officers’ sight for approximately 20 seconds did not materially
       impede the criminal investigation, knowingly providing false information to law
       enforcement will often be detrimental to the investigation. This is particularly true
       when, as the evidence demonstrated here, the offender knowingly provides a false
       name with the intent to avoid an arrest on an outstanding warrant.

¶ 87       The majority also relies on our decision in People v. Baskerville, 2012 IL
       111056. Supra ¶¶ 37-41. I note, however, that Baskerville did not cite, let alone
       analyze, our decision in Comage. In fact, Baskerville was tasked with deciding
       whether a different offense, the Class A misdemeanor of knowingly obstructing or
       resisting the performance of a police officer (720 ILCS 5/31-1(a) (West 2006)),
       required proof of a physical act. Baskerville, 2012 IL 111056, ¶¶ 16-20. That is not




                                              - 23 -
       the question presented in this appeal. In other words, Baskerville is inapplicable
       because it considered a completely different statutory-construction issue.

¶ 88       I am concerned that the majority’s holding may negatively impact criminal
       investigations by reducing, if not eliminating, the deterrence associated with a
       criminal penalty for providing false information during an investigation. Under the
       majority’s construction of section 31-4(a) of the Criminal Code, there is no penalty
       or deterrence for intentionally obstructing a criminal investigation by knowingly
       supplying false information to the investigators unless it can also be proven that the
       falsehood “materially impedes” the administration of justice. Adding more
       uncertainty, the majority leaves unanswered what constitutes material impediment
       sufficient to support a conviction for obstruction by furnishing false information.
       This outcome cannot be what the legislature intended when it chose under section
       31-4(a) to criminalize, quite simply, the knowing furnishing of false information
       with the requisite intent. See People v. Clark, 2019 IL 122891, ¶ 22 (noting that
       “[t]he legislature has the power to declare and define conduct constituting a crime
       and to determine the nature and extent of punishment for it”).

¶ 89       Ultimately, I agree with the appellate court’s analysis. I would affirm its
       judgment that affirmed defendant’s conviction for obstruction of justice based on
       his knowing provision of a false name to a police officer with the intent to avoid
       his arrest on outstanding warrants. For these reasons, I respectfully dissent.


¶ 90      JUSTICE KARMEIER, dissenting:

¶ 91       In 2011, in People v. Comage, 421 Ill. 2d 139 (2011), a majority of this court
       said that material impediment is an essential element of obstruction of justice, the
       offense described in section 31-4(a)(1) of the Criminal Code of 2012 (Criminal
       Code) (720 ILCS 5/31-4(a)(1) West 2014)). I adhere to the dissenting position in
       Comage. The plain and unambiguous language of section 31-4 does not support the
       judicial grafting of an additional element—material impediment—onto that statute.
       Once this defendant, with the intent to prevent his apprehension or obstruct his
       prosecution, furnished a false name to the investigating officers, the offense was
       completed. However, if it is as the majority would have it and material impediment
       is an essential element of this offense, then the State failed to prove that element,




                                               - 24 -
       and double jeopardy prevents defendant’s retrial. On those bases, I respectfully
       dissent.

¶ 92       Section 31-4(a)(1) of the Criminal Code provides in pertinent part:

           “A person obstructs justice when, with intent to prevent the apprehension or
           obstruct the prosecution or defense of any person, he or she knowingly commits
           any of the following acts:

                    (1) Destroys, alters, conceals or disguises physical evidence, plants
                false evidence, [or] furnishes false information[.]” Id. 1

¶ 93       In this case, the majority relies on Comage, as holding that “material
       impediment” is an element of the offense defined in section 31-4(a)(1). However,
       the holding in Comage was actually narrower, as the following excerpts suggest:

           “[I]n defendant’s view, because both the existence and location of the evidence
           were fully known to the officers the evidence was not concealed. Comage, 241
           Ill. 2d at 144-45.

       The Comage majority concluded:

               “Because defendant did not ‘conceal’ the crack pipe and push rod within
           the meaning of the obstructing justice statute, the State failed to prove him
           guilty of that offense beyond a reasonable doubt.” Id. at 151.

       Once the majority in Comage found there was no concealment, which was an
       element the State had to prove, it need not have gone further to add the element of
       “material impediment” to the offense. That additional language is merely dicta,
       entirely unnecessary after the determination that there was no concealment. I would




           1
             Unlike the general, misdemeanor offense defined in section 31-1 of the Criminal Code (720
       ILCS 5/31-1 (West 2014)), the legislature chose to target, in section 31-4’s felony provision, specific
       acts that, performed with the requisite “intent,” complete the offense, irrespective of the fortuity of
       actual obstruction. Given the interpretation of the Comage majority, defendants who commit
       identical qualifying acts listed under section 31-4, with the requisite “intent,” may experience vastly
       different outcomes—a felony conviction versus no criminal liability—based upon mere chance in
       an ensuing investigation.




                                                       - 25 -
       limit the holding in Comage to be what it actually held: no concealment, no
       conviction.

¶ 94       In People v. Baskerville, 2012 IL 111056, this court construed a different statute
       with a different requisite mental state and an actus reus that requires actual,
       effective resistance or obstruction. Section 31-1(a) of the Criminal Code provides
       in pertinent part:

           “A person who knowingly resists or obstructs the performance by one known
           to the person to be a peace officer, firefighter, or correctional institution
           employee of any authorized act within his or her official capacity commits a
           Class A misdemeanor.” 720 ILCS 5/31-1(a) (West 2014).

       The resistance or obstruction required by section 31-1 can be equated to material
       impediment, i.e., if there is no effective act of resistance or obstruction, there is no
       material impediment.

¶ 95       Again, in my view, section 31-4 does not require material impediment. In this
       case, the State charged defendant, pursuant to section 31-4, with obstructing justice
       “in that the defendant (Rasheed Casler) knowingly, with the intent to prevent his
       arrest on warrants, provided false information to Sgt. Guy Draper.” (Emphasis
       added.) As charged, the requisite elements to be proven are (1) an intent to prevent
       apprehension or obstruct prosecution and (2) the furnishing of false information.
       The State adduced evidence establishing those two elements. That is sufficient to
       support defendant’s 2015 felony conviction for obstruction of justice.

¶ 96       As the majority acknowledges, the State—which had the burden of proof—
       successfully resisted defense counsel’s attempt to address material impediment, a
       judicially created element, arising out of the Comage dicta, which the majority now
       considers a requisite for conviction. As I see it, the State either adduced sufficient
       evidence to support defendant’s conviction—and I believe it did, given my view of
       the statutory elements—or it did not. If proof of material impairment is required, as
       the majority would have it, the State did not prove its case, and defendant should
       be acquitted. The State already had the opportunity to prove the defendant violated
       section 31-4(a)(1). The majority’s remand will give the State another, unwarranted
       opportunity to elicit evidence—though there does not seem to be any more—on an
       element it deemed irrelevant, on a topic to which it objected.




                                                - 26 -
¶ 97        Although the trial court, pursuant to the State’s objection, prohibited defense
        counsel from exploring lack of material impediment in his questioning of the
        officer, the trial court did nothing to inhibit the State’s elicitation of evidence
        addressing material impediment. In fact, the majority states there is enough in that
        regard to support a conviction and put defendant through a second trial. 2 Yet, it is
        clear from the testimony already of record that no other evidence, one way or the
        other, is forthcoming. We have all the evidence there will be. It is simple and
        straightforward. What remains to be said?

¶ 98        The analytical sleight of hand the majority employs, to avoid a definitive
        evaluation of the evidence and to allow retrial of defendant a second time, is
        blatantly inconsistent.

¶ 99        It goes, sequentially, like this:

            “Construed together, Comage and Baskerville firmly establish that a
            defendant’s acts must be a material impediment and must be proved in a
            prosecution for obstructing justice.” 3 (Emphasis added.) Supra ¶ 41.

¶ 100        As I have noted previously, this court’s decision in Comage was rendered in
        2011; Baskerville was decided in 2012. Defendant was tried and convicted in
        2015—three years after those decisions “firmly established” the material
        impediment requirement. The majority’s suggestion that the evidence presented at
        trial has been rendered insufficient only by a “posttrial change” in the law (supra
        ¶ 66) is disingenuous and baseless. In its double jeopardy analysis, the majority
        concludes:




            2
               If the majority finds the evidence so convincing in that regard, it could simply find the element
        established, whether or not that element was submitted for the jury’s consideration. See People v.
        Thurow, 203 Ill. 2d 352, 369 (2003); People v. Rivera, 227 Ill. 2d 1, 20-22 (2007).
             3
               As noted, the misdemeanor statute at issue in Baskerville requires a lesser mental state than
        the felony provision here at issue—knowing that one’s actions obstruct, as opposed to a specific
        intent to obstruct by the commission of certain specified acts that are apparently deemed particularly
        problematic by the legislature. If the suggestion is that the misdemeanor statute at issue in
        Baskerville should be construed to have the same elements as the felony provision in this case, there
        would, of course, be a proportionate penalties challenge at defendant’s disposal. See generally
        People v. Sharpe, 216 Ill. 2d 481, 521-22 (2005).




                                                        - 27 -
            “Any insufficiency in proof was caused by the subsequent change in the law
            and not the State’s failure to present sufficient evidence.” Supra ¶ 66.

        What change in the law? We were told that Comage and Baskerville firmly
        established the law.

¶ 101       The majority subsequently attempts to reinforce the contradictory notion that
        the law was somehow unsettled with this statement:

               “In the case at bar, we unequivocally construe section 31-4(a)(1) of the
            Criminal Code to include a material impediment requirement.” (Emphasis
            added.) Supra ¶ 61.

        “Firmly establish” in 2012? “Unequivocally construe” in 2020? The majority fails
        to acknowledge this contradiction. If there was something equivocal before the
        majority’s disposition in this case, what was it? Is that a suggestion that some
        component of section 31-4(a)(1) warrants different treatment from another?
        Concealment of evidence (Comage) as opposed to the furnishing of false
        information (this case)? 4

¶ 102       In any event, the State’s evidence in this case—adduced on an element the State
        did not know it had to prove—is insufficient to prove material impediment.
        Sergeant Draper himself testified that nothing interfered with his ability to arrest
        defendant. He testified that he remembered defendant’s name upon his emergence
        from the bathroom and that defendant did not attempt to run away or fight. Also, at
        the beginning of his investigation, Sergeant Draper called for backup, which arrived
        less than 10 minutes later. The entire investigation lasted 24 minutes. The State
        simply failed to prove beyond a reasonable doubt the existence of a material
        impediment. It should not be given another opportunity to do so.

¶ 103       It is axiomatic that “the Due Process Clause requires the prosecution to prove
        beyond a reasonable doubt all of the elements included in the definition of the
        offense of which the defendant is charged.” Patterson v. New York, 432 U.S. 197,
        210 (1977); accord People v. Murray, 2019 IL 123289, ¶ 28; People v. Lucas, 231


            4
             The defendant in Comage did not successfully conceal evidence; the defendant in this case,
        without a doubt, furnished false information.




                                                    - 28 -
        Ill. 2d 169, 178 (2008). “Such burden rests on the State throughout the entire trial
        and never shifts to the defendant. [Citation.] Therefore, the defendant is under no
        obligation to produce any evidence, and the burden of proof never shifts to the
        defendant but remains the responsibility of the State throughout the trial.” Murray,
        2019 IL 123289, ¶ 28.

¶ 104       In this case, there was an entire failure of proof upon an element judicially
        grafted onto section 31-4(a)(1), i.e., that defendant’s furnishing of the false name
        materially impeded the administration of justice. The trial court, at the instance of
        the State, categorically excluded any evidence relating to the element of material
        impediment, and the evidence that was admitted at trial was insufficient to establish
        this element beyond a reasonable doubt. Therefore, applying the majority’s
        elemental criteria, defendant’s conviction is based on insufficient evidence. The
        result should be acquittal.

¶ 105       In sum, in my view, the State proved defendant guilty of obstruction of justice
        based on proof of two elements: his intent to prevent his apprehension or obstruct
        his prosecution and the furnishing of false information to that end. If proof of
        material impediment is required, the State did not prove its case, and defendant
        should be acquitted. The State should not be given another opportunity to try
        defendant.




                                               - 29 -